Exhibit 10.15 August 4, 2004 Surge Components, Inc. 95 East Jefryn Blvd. Deer Park, NY 11729 Gentlemen: Reference is made to the Financing Agreement entered into between us dated July 2, 2002, as amended and/or supplemented (the "Financing Agreement"). This will confirm that the Financing Agreement is hereby amended, effective August 1, 2004, as follows: The amount 11,000,000" in Section 1.13 is deleted and the amount $1,400,000 is substituted in its place and stead. Except as hereinabove specifically set forth, the Financing Agreement shall continue unmodified. Very truly yours, ROSENTHAL & ROSENTHAL, INC. By: /s/James J. Occhiogrosso James J. Occhiogrosso Senior Vice President AGREED: SURGE COMPONENTS INC. /s/ Name Title
